DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Correction is required.

Claim 1 is objected to because of the following informalities:
Lines 8 and 10 – add --plurality of-- before “threaded sections”.
Correction is required.

Claim 3 is objected to because of the following informalities:
Lines 1, 2 and 4 – add --plurality of-- before “threaded sections”.
Correction is required.

Claim 4 is objected to because of the following informalities:
Line 1 – add --plurality of-- before “threaded sections”.
Correction is required.

Claim 6 is objected to because of the following informalities:  Claim 6 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Correction is required.

Claim 6 is objected to because of the following informalities:
Lines 8, 10, 17-19 and 21 – add --plurality of-- before “threaded sections”.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 6 recite “A plumbing trap assembly having a plurality of threaded sections…” and then further recite “said assembly comprising: a plumbing trap…said plumbing trap having a plurality of threaded sections thereon…”  It is not clear how many plurality of threaded sections are being recited as a plurality of threaded sections are recited as part of the entire plumbing trap assembly and then the plumbing trap assembly further recites a plumbing trap which also has a plurality of threaded sections thereon.  Are the plurality of threaded sections on the plumbing trap the same as the plurality of threaded sections on the assembly?  As best understood, Examiner is interpreting that the plumbing trap includes the plurality of threaded sections and that the plurality of threaded sections recited for the assembly are the same plurality of threaded sections, therefore there are only one set of a plurality of threaded sections.  If this interpretation is correct, Applicant needs to amend claims 1 and 6 to reflect this understanding.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlroy U.S. Patent No. 3,908,208 in view of Donahue U.S. Patent No. 2,485,960.

As best understood by Examiner, with regard to claim 1, McIlroy discloses a plumbing trap assembly having a plurality of threaded sections to facilitate said assembly to have an adjustable length, said assembly comprising:
a plumbing trap (at 8) having an inlet (at 12) and an outlet (at 14) wherein said plumbing trap is configured to be plumbed into an existing sewer system of a building, said plumbing trap being curved (bend at 10) between said inlet and said outlet wherein said plumbing trap is configured to trap water for inhibiting back flow of sewer gasses through said plumbing trap, said plumbing trap having a plurality of sections (at 13) thereon, said sections being spaced apart from other thereby facilitating said plumbing trap to be cut (at 13a) between a selected pair of said sections thereby facilitating said plumbing trap to have an adjustable length (column 2, lines 66-67 through column 3, lines 1-4) wherein said plumbing trap is configured to be integrated into a variety of plumbing geometries.
However, McIlroy does not disclose that the plurality of sections are threaded sections.  Donahue teaches a plumbing trap utilizing threaded sections at both the inlet and outlet to provide a strong joint for connection with connecting members and to threadably connect the plumbing trap (column 2, lines 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of sections be threaded sections to provide a strong joint for connection with connecting members and to threadably connect the plumbing trap as taught by Donahue.

As best understood by Examiner, with regard to claim 2, McIlroy in view of Donahue disclose wherein said plumbing trap has an outer surface (outer surface at 10) extending between said inlet (at 12) and said outlet (at 14), said plumbing trap having a bend positioned closer to said outlet than said inlet to define an elongated portion of said plumbing trap extending between said inlet and said bend, said inlet (at 12) being spaced above said outlet (at 14 - as seen in Figure 2).

As best understood by Examiner, with regard to claim 3, McIlroy in view of Donahue disclose wherein each of said threaded sections extends around a full circumference of said outer surface (see Figure 1 where 13 extends around a full circumference), said threaded sections being positioned on said elongated portion of said plumbing trap wherein a respective one of said threaded sections is configured to threadably engage a plumbing fitting for fluidly coupling said inlet to a sink drain.

As best understood by Examiner, with regard to claim 4, McIlroy in view of Donahue disclose wherein said threaded sections extend from said inlet toward said bend (sections 13 extend toward the bend at 10).

As best understood by Examiner, with regard to claim 5, McIlroy in view of Donahue disclose the claimed invention but do not disclose that said outer surface is threaded adjacent to said outlet wherein said outlet is configured to threadably engage a plumbing fitting for fluidly coupling said outlet to a sewer line.  
Donahue teaches a plumbing trap utilizing threaded sections at both the inlet and outlet to provide a strong joint for connection with connecting members and to threadably connect the plumbing trap (column 2, lines 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said outer surface be threaded adjacent to said outlet to provide a strong joint for connection with connecting members and to threadably connect the plumbing trap as taught by Donahue.

As best understood by Examiner, with regard to claim 6, McIlroy in view of Donahue disclose a plumbing trap assembly having a plurality of threaded sections to facilitate said assembly to have an adjustable length, said assembly comprising:
a plumbing trap (at 8) having an inlet (at 12) and an outlet (at 14) wherein said plumbing trap is configured to be plumbed into an existing sewer system of a building, said plumbing trap being curved (see bend at 10) between said inlet and said outlet wherein said plumbing trap is configured to trap water for inhibiting back flow of sewer gasses through said plumbing trap, said plumbing trap having a plurality of sections (at 13) thereon, said sections being spaced apart from other thereby facilitating said plumbing trap to be cut between a selected pair of said threaded sections thereby facilitating said plumbing trap to have an adjustable length (column 2, lines 66-67 through column 3, lines 1-4) wherein said plumbing trap is configured to be integrated into a variety of plumbing geometries, said plumbing trap having an outer surface (outer surface of 10) extending between said inlet and said outlet, said plumbing trap having a bend (bend at 10) positioned closer to said outlet than said inlet to define an elongated portion of said plumbing trap extending between said inlet and said bend (see Figure 2), said inlet being spaced above said outlet (see Figure 2), each of said ections extending around a full circumference of said outer surface (see Figure 1 where 13 extends around a full circumference), said sections being positioned on said elongated portion of said plumbing trap wherein a respective one of said threaded sections is configured to threadably engage a plumbing fitting for fluidly coupling said inlet to a sink drain, said sections (at 13) extending from said inlet toward said bend.
However, McIlroy does not disclose that the plurality of sections are threaded sections or said outer surface being threaded adjacent to said outlet wherein said outlet is configured to threadably engage a plumbing fitting for fluidly coupling said outlet to a sewer line.  
Donahue teaches a plumbing trap utilizing threaded sections at both the inlet and outlet to provide a strong joint for connection with connecting members and to threadably connect the plumbing trap (column 2, lines 34-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of sections be threaded sections and to have said outer surface be threaded adjacent to said outlet to provide a strong joint for connection with connecting members and to threadably connect the plumbing trap as taught by Donahue.

Conclusion
Mueller, Hall, Vila, Paine, Trueb, Kammermeyer, Stockwell, Keohane et al, Baird et al, Tuleja, KR ‘478 and McAlpine are being cited to show other examples of plumbing traps with inlets and outlets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679